Citation Nr: 0319878	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-02 188A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the June 
23, 1975, Board decision, which denied restoration of service 
connection for schizophrenia.

(A claim as to whether new and material evidence has been 
submitted to warrant reopening a claim of entitlement to 
service connection for schizophrenia will be the subject of a 
separate decision.)


REPRESENTATION

Moving party represented by:  Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The moving party had active service from January 1969 to 
November 1970.

This matter comes before the Board from a March 2003 motion 
for revision or reversal on the grounds of clear and 
unmistakable error (CUE) of a June 23, 1975 Board decision 
that denied entitlement to restoration of service connection 
for schizophrenia.


FINDINGS OF FACT

1.  In an June 23, 1975 decision, the Board denied 
entitlement to restoration of entitlement to service 
connection for schizophrenia.

2.  The moving party has alleged that service connection 
should have been restored as the evidence supported the 
claim; and that the Board inter alia failed to apply the 
proper standard for review.  

3.  There was no error in the Board's June 1975 adjudication 
of the veteran's appeal, which, had it not been made, would 
have manifestly changed the outcome when it was made.


CONCLUSION OF LAW

The June 1975 decision of the Board that concluded that 
service connection for schizophrenia was properly severed was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 
20.1405 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was separated from military service in November 
1970.  Medical records developed within a year after 
separation suggested the presence of psychosis, and 
entitlement to service connection for schizophrenia was 
established on a presumptive basis pursuant to an October 
1971 rating.  The claims file reflects incorporation of 
medical records from December 1970 thru 1971 with principal 
diagnoses of schizophrenic reaction, undifferentiated type.  
Thereafter, the Chief of Psychiatry Services provided a 
memorandum dated in April 1972 that concluded, based on a 
review of the veteran's behavior through all the period of 
contact, was that the veteran was not in fact psychotic but 
suffered from a personality disorder; that physician also 
concluded that the diagnosis of schizophrenia was in error.  
A proposal to sever service connection was issued in June 
1972, and the proposal was duly submitted to VA Central 
Office.  In September 1972, the VA Central Office concurred 
in severance of service connection, and severance was 
effectuated by a February 1973 rating.  In 1974, the veteran 
was afforded a series of mental health tests, a social survey 
and a psychiatric examination, which concluded that the 
veteran then suffered from schizophrenia, chronic, 
undifferentiated type.  The propriety of the severance was 
addressed by the Board, and, prior to its decision, the Board 
referred a question as to what was the correct psychiatric 
diagnosis within a year from the date of service and 
thereafter.  The examiner conducted a review of the claims 
folder and, in May 1975, concluded that the veteran's 
behavior within a year after service and thereafter was 
basically that of a personality disorder and that the correct 
psychiatric diagnosis was passive aggressive personality.  
The Board issued a decision on June 23, 1975 that concluded 
that service connection was properly severed, and it is that 
Board action which is the subject of the present decision.

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).

In a recent decision, the Court held that, as a matter of 
law, the provisions of the VCAA have no applicability to CUE 
motions.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
See also Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001) 
(affirming CUE denial without referring to VCAA provisions).  
This CUE motion is limited to a retroactive review of the 
evidence of record at the time of the June 23, 1975 Board 
decision.  The Board has provided the veteran with ample 
notice of the applicable law and regulations pertaining to 
CUE motions, and ample opportunity to present his arguments.  
As the VCAA provisions do not apply to CUE motions and the 
veteran has been provided due process, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of his motion at this time.

II. The law

The law provides that a decision by the Board is subject to 
revision on the grounds of CUE.  38 U.S.C.A. § 7111.  Motions 
for review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the pleading 
requirements, and must be dismissed without prejudice.  Id.  
The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400.

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  Or 
stated differently, a successful claim for CUE requires a 
showing that the error was "outcome determinative."  Bustos 
v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999).  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

By regulation, there are certain enumerated examples of 
situations that are not considered CUE which include: 1) 
changed diagnosis (new medical diagnosis that "corrects" an 
earlier diagnosis); 2) duty to assist (VA's failure to 
fulfill the duty to assist); 3) evaluation of evidence 
(disagreement as to how the facts were weighed or evaluated); 
and 4) change in interpretation (CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation).  38 C.F.R. § 20.1403 (d), (e).  This regulatory 
authority was promulgated with the intent to adopt the CUE 
standard as set forth by the Court in previous decisions on 
RO CUE claims.  See 63 Fed. Reg. 27534, 27536 (1998).  The 
Board may therefore rely on the prior precedential decisions 
of the Court as to what exactly constitutes a valid claim of 
CUE.

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.

It is argued that the "standard of 'clear and unmistakable 
error'[was not applied] to the facts at issue" by the Board 
because there was no express finding of CUE vis-à-vis the 
October 1971 rating decision that established entitlement to 
service connection; however, the Board, in its conclusion of 
law in that decision, specifically found CUE in the original 
grant.  The moving party also argues that the 1974 
examination report was not considered.  However, the Board 
expressly considered the subject examination in its decision.  
Moreover, the examiner who provided the May 1975 report 
concluded that the veteran's behavior within a year after 
service and thereafter was basically that of a personality 
disorder and that the correct psychiatric diagnosis was 
passive aggressive personality; that conclusion was reached 
after the examiner reviewed the claims file and the 1974 
examination results were of record when he formulated his 
report.  

The representative next argues that the Board's request for 
additional medical opinion constitutes an admission that the 
diagnosis of schizophrenia was not "undebatable" and that 
"reasonable minds" could differ as to the correct 
diagnosis.  The argument draws from a court precedent reached 
in 1992, Russell v. Principi, 3 Vet App. 310 (1992), many 
years after the Board decision at issue, and, is not CUE by 
definition under 38 C.F.R. § 20.1403 (e).  It additionally is 
no more than an attempt to challenge the weighing of the 
evidence and is, therefore, inadequate as a basis for CUE.  

Next the Board is accused of obtaining the May 1975 report to 
justify the severance of service connection after service 
connection had been severed and that there is no basis in the 
law for the medical evidence to be obtained after severance 
had been accomplished.  The Board observes that the argument 
is factually incorrect; severance was effectuated by the 1973 
rating; the 1973 severance was predicated on an April 1972 
medical report and September 1972 concurrence from Central 
Office.  Of course, the May 1975 report to the Board did 
corroborate the earlier basis for severance, reconciling 
medical findings from 1974 that were potentially at odds with 
the medical basis for severance.  

It is next argued that the Board "severely distorts" 
evidence in the process of requesting the June 1975 opinion 
and omits some evidence in the request.  The Board observes 
that the examiner conducted his own review of the claims 
file, and the claims file contained some of the purportedly 
missing evidence.  Moreover, an incomplete record amounts to 
a violation of the duty to assist.  The Court has 
specifically noted that a breach of the duty to assist cannot 
form a basis for a claim of CUE because such a breach, as 
here, creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  As 
to the alleged distortion, the Board, after a review of the 
purportedly offending document, does not concur that the 
document forms a basis for CUE in that it is not distorted.  
Moreover, the Board considers the argument more proper to an 
appeal rather than a CUE motion.  See also 38 C.F.R. 
§ 20.1402 (CUE motions are not appeals).

It is next argued that some treatment records were not 
associated with the claims file until many years after the 
Board's 1975 decision.  As stated above, at most such 
amounted to a failure in the duty to assist, and a breach of 
the duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete rather than 
an incorrect record.  Caffrey at 384..

It is next argued that June 1972 rating decision (proposing 
severance) omitted key facts such as December 1970 clinical 
reports.  The Board observes that the December 1970 records 
were associated with the claims file and were of record at 
the time of the June 1972 rating.  With respect to other 
purportedly absent records, the Board observes that claims 
file in spite of everything contains some diagnoses of mental 
disorder together with a report refuting the presence of 
mental disorder.  The Board also recognizes that the April 
1972 report disputing the presence of schizophrenia was 
authored by the Chief, Psychiatry Services and appears to 
have been formulated on the basis of a longitudinal view of 
the veteran's treatment.  The Board also considers the 
argument advanced by the moving party to be without merit 
inasmuch as the purportedly omitted facts are cumulative of 
facts already of record and described in the request and, 
thus, there was no prejudice to the veteran.

It is next argued that the Board "improperly discounted . . 
. medical opinions showing schizophrenia within a year of 
service".  The Board considers this argument to ultimately 
constitute a disagreement with the evaluation of evidence 
(disagreement as to how the facts were weighed or evaluated), 
which by definition is not CUE.  

The next two arguments are advanced on the proposition that 
evidence available to the Board was not considered by the RO.  
There is no precedent or other legal authority offered as to 
why such constitutes CUE.  Nonetheless, assuming, without 
conceding, that there was error in these regards, the Board 
does not discern how such error(s) "compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error" and, 
therefore, by definition does not constitute CUE. 

Finally, it is argued that the June 1972 and February 1973 
rating decisions contained CUE because they did not consider 
all available evidence (but see Caffrey v. Brown (not a basis 
for CUE because creates an incomplete rather than an 
incorrect record)), because a "change in diagnosis was not 
'made by a proper medical authority'" (the opinion was 
rendered by the Chief of Psychiatry and it is unclear how he 
could not be a proper medical authority); that an adequate 
summary of the facts, findings and reasons was not provided 
(even assuming, arguendo, that the argument is a bona fide 
basis for CUE, the Board considers the opinion was in 
adequate compliance); and that the proposed severance did not 
adequately set forth the material facts and reasons (even 
assuming, arguendo, that the argument is a bona fide basis 
for CUE, the Board considers the proposal was in adequate 
compliance particularly since it summarized the pertinent 
aspects and, moreover, was accompanied by the claims folder); 
it is next argued that the veteran was never provided 
detailed reasons for severance (notification was provided 
that the veteran's nervous condition was a personality 
disorder and not a mental disease, which is the reason, also, 
contrary to the argument advanced, the final diagnosis was 
not the product of a changed diagnosis so much as that the 
former diagnoses as to the presence of mental disease were in 
error); that the April 1972 medical opinion upon which the 
severance was based was not referenced or provided (even if 
the opinion were not provided, the Board observes that the 
regulation does not require reference or furnishing the 
report per se).  It was further noted that the earlier rating 
decisions, in which the RO was alleged to have committed 
error, were subsumed by the Board's subsequent decision in 
June 1975.

The Board has examined each of the arguments advanced and 
concluded that, even if the arguments do raise error(s), the 
arguments advanced in that latter regard do not present the 
"very specific and rare kind of error of fact or of law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error".  

The factors pointed out by the veteran were considered by the 
Board in 1975, and the veteran's current revision of facts 
and dispute as to how the Board weighed or evaluated the 
evidence before it in 1975 cannot form the basis of a CUE 
claim.  38 C.F.R. § 20.1404


ORDER

The claimant's motion for revision or reversal of the Board's 
June 1975 decision, denying entitlement to restoration of 
service connection for schizophrenia, on the basis of CUE, is 
denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




